Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 06/22/2021 are acknowledged. Amended Claims 1, 5 and newly added claims 11-13 are acknowledged by the examiner. Accordingly, claims 1-13 are remain pending and have been examined.

Allowable Subject Matter
Claims 1-13 are allowed.
The following with applicant arguments is an examiner’s statement of reasons for allowance:
As stated in the Applicant's Arguments dated 06/22/2021, the cited prior art fails to disclose or suggest at least, “……driven by the first driving mechanism, the first photographing module and the second photographing module horizontally rotate synchronously; wherein, driven by the second driving mechanism, the first photographing module and the second photographing module rotate around a horizontal axis synchronously; wherein, driven by the third driving mechanism, the second photographing module independently performs horizontal movement and/or pitching rotation; wherein the shutter, the first driving mechanism, the second driving mechanism and the third driving mechanism act respectively under a control of the controller; wherein the intelligent dual-lens photographing device is configured to: acquire a target 

Independent claim 5 includes elements similar to those of amended claim 1 and for those same reasons Independent Claim 5 is allowed also.

The dependent claims 2-4 and 6-13 all depend on allowed base claim therefore they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAYEZ BHUIYAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698